Exhibit 32.1 CertificationsPursuant to Section906 of the Sarbanes-Oxley Act of 2002(Subsections (a)and (b)of Section1350, Chapter63 of Title 18, United States Code) In connection with the Annual Report of Orexigen Therapeutics, Inc., a Delaware corporation (the “Company”), on Form 10-K for the period ended December31, 2016, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Michael A. Narachi, President and Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 29, 2017 /s/ Michael A. Narachi Michael A. Narachi President and Chief Executive Officer (principal executive officer of the registrant) In connection with the Report, I, Jason A. Keyes, SVP, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: March 29, 2017 /s/ Jason A. Keyes Jason A. Keyes SVP, Chief Financial Officer (principal financial and accounting officer of the registrant) The foregoing certifications are being furnished solely to accompany the Report pursuant to 18 U.S.C. § 1350, and are not being filed for purposes of Section18 of the Securities Exchange Act of 1934, as amended, and are not to be incorporated by reference into any filing of the Company, whether made before or after the date hereof, regardless of any general incorporation language in such filing. A signed original of this written statement required by Section906 has been provided to the Company and will be retained by the Company and furnished to the Securities and Exchange Commission or its staff upon request.
